Title: To John Adams from De la Lande & Fynje, 29 July 1785
From: La Lande & Fynje, de (business)
To: Adams, John


          
            Sir!
            Amsterdam July 29th 1785
          
          We feel ourselves very much beholden to your Excellency, for your Condescension to favour us with Your respected letter of the 24th Inst:, but especially so, for the friendlÿ and sympathysing manner, in which your Excelly hath been pleased to express himself. We thank you most Sincerely for having already before the receipt of our Letter, written in our favour to the Honourable Board of the Treasurÿ and if on a minute Scruting our character is found free from any fraudulous intentions, we beg to claim your further protection, and to Sollicit your Excelly to continue to intercede in our behalf.
          Messrs Willink & van Staphorst have hinted to us, that our agreement with Mr Geyer hath been misrepresented, as if the money which hath been Stipulated to be furnished by us into that Partnership, was really money we had in hand, belonging to the United States, whereas it was part of monies intrusted to us by Several individuals, for the very purpose to carry on the American Trade. We have made no difficulty to let them have an English Copy of it, and we do not doubt, but they will transmit it to your Excellency this post, and will also explain to your Excellencÿ that the arrangement with Mr Geyer hath made with his Creditors in England, if even it shd be thought partial, which however we don’t pretend to say it is, yet is made without our Concurrency.
          Those Gentn: are also authorised by the chief part of our Creditors here, together with Messrs Clicquet & Co & Couderc & Brants, to take upon them jointly with us the further management and liquidation of our affairs. Every part of it therefore must be laid open to them; they will see the whole of our Transactions; and as they are men of abilities and Gentlemen, we most chearfully leave to them the vindication of our Character, and submit to their judgment, whether we deserve Lenity or Rigour
          We certainly cannot but expect (how painful this may be to our feelings) but our conduct will be Subjected to misrepresentation, may be, even to slander. To this we must Submit, and have no other remedy against it, but to beg those whose good opinion is most valuable for us, not to condemn us unheard. May we therefore intreat your Excellencÿ if our conduct or any part thereof, should appear mysterious or dubious, or be represented in a wrong light to your Excellency, to favour us with your remarks, and to rest assured that every explanation your Excellency may require, shall be most faithfully given by us, as this is a right we owe our Creditors, and—may we add—we owe ourselves.
          Permit us to Subscribe ourselves with due Sentiments of regard / Your Excellency’s / most devoted humble Servants
          
            de la Lande & fÿnje
          
         